 Inthe Matter ofPRECISION CASTINGS COMPANY,INC.andNATIONALASSOCIATION -OF- DIE - CASTING . WORKERS, LOCALNo.5,AFFILIATEDWITHC.LO.CaseNo.C-1658.-Decided March -10, 1941Jurisdiction:-die castings manufacturing industry.Unfair Labor-Practices---- -Interference, Restraint, and Coercion:anti-union statements.Company-Doininatcd Union:suggestion of formation of, to forestall legitimatelabor organization ; statements by supervisory employees in support of-suc-cessor organization to prior company-dominated union; financial support byrespondent to leaders in prior company-dominated.umon to enable them toinvestigate outside unions at other plants of respondent; hostility to outsideorganizations; hasty exclusive recognition of inside organizations.Discrimination:Charges of, not sustainedRemedial Orders:disestablishment of company-dominated union; notices toemployees that respondent will not give effect to contract with company-dominated union.Mr. Harry L. Lodish,for the Board.Mr. W. K. Stanley, Mr. H. E. Smoyer,andMr. Eugene B. Schwartz,of Cleveland, Ohio, for the respondent.Mr. Edward Lamb,of Toledo, Ohio, andMr. Edward S. Crudele,of Cleveland, Ohio, for the Union.Mr. R. S. Horan,of Cleveland, Ohio, for the P. E. A.fur. Edward Schevinaemann,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by National Asso-ciation of Die Casting Workers,Local No. 5,affiliatedwith theCongress of Industrial Organizations,herein called the Union, theNational Labor Relations Board, herein called the Board, by theRegional Director for the Eighth Region,(Cleveland,Ohio) issuedits complaintdatedFebruary 8, 1940, and its amended complaintdatedMarch 6, 1940, against Precision Castings Company,Inc.,,Cleveland,Ohio, herein called the respondent,alleging that the re-spondent had engaged in and wasengagingin unfair labor practices30 N. L R.B, No. 30.212 PRECISION CASTINGS COMPANY, INC.213affecting commerce within the meaning of Section 8 (1), (2), and(3) and Section 2 (6) and (7) of the National Labor Relations Act,.49 Stat. 449, herein called the Act.Copies of the complaint, accom-panied by notice of hearing thereon, were duly served upon ,therespondent, the Union, and Precision Employees Association, hereincalled the P. E. A.The complaint alleged, in substance, that the respondent (1) fromand after June 1936 to on or about December 1, 1936, initiated andformed a labor organization known as the Old-Welfare Club andthereafter dominated, interfered with, and contributed support toit; (2) from October 1939 instigated, formed, interfered. with, domi-nated, and contributed financial and other support to the P. E. A.;,(3) on or about November 25, 1939, entered into an illegal collec-tive bargaining agreement granting sole bargaining rights to the,P. E. A.; (4) on or about January 16, 1940, discharged and thereafter-refused to reinstate Blanche Classic because of her union member-ship and activity; and (5). by these and other acts interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.On March 3, 1940, the P. E. A. filed a petition for leave to inter-vene, and, on March 7, 1940, the Regional Director granted suchpermission.On March It, 1940, the respondent filed its answer inwhich it admitted some of the specific' facts alleged in the complaint,but denied that it had engaged in any unfair labor practices.Pursuant to notice a hearing was- held at Cleveland, Ohio, onMarch 11-16, 18, 25-29, and April 1-3, 1940, before Thomas H. Ken-nedy, the Trial Examiner duly designated by the Board.The Board,the respondent, and the P. E. A. were represented by counsel, andparticipated in the hearing.Full opportunity to be heard, to ex-amine and cross-examine witnesses and to introduce evidence bearingon the issues was afforded all parties.At the opening of the hearing, the respondent filed a demand fora bill of particulars. In ,lieu of granting, this demand, the Trial ,Examiner granted the respondent 7 days interval at the close of theBoard's case in order to prepare its defense.He also granted themotion of the Board to strike from the P. E. A.'s petition to inter-vene, allegations that the P. E. A. represented a majority of the,employees in an appropriate unit ' and a request for certification ofrepresentatives.During the hearing, the Trial Examiner, grantedthe respondent's motion to exclude evidence, and strike allegationsfrom the amended complaint concerning matters which occurredprior to October 26, 1939, on the ground that such matters were notset forth in the third amended charge upon which the amended com-plaint was based.Thereafter, during the hearing, the Union fileda,fourth ampndPd eharue covering such matters. and the Trial Ex- 214DECISIONSOF NATIONALLABOR RELATIONS BOARDaminer granted the Board's motion to reinstate the allegations in thecomplaint and admit the excluded evidence.The respondent tookexception- to the ruling.The Trial Examiner also granted the re-spondent's motion to establish its answer filed before the hearingas its answer to new matter that might have- been brought into therecord by way of Board's evidence 'before the Board closed its case. -to dismiss the complaint.The Trial Examiner granted the mo-tions in so-far as the complaint alleged that the respondent accordedpreferential treatment to its employees who were active in theP. E. A., favored employees who were opposed to the Union in thedistribution of work to them, and demoted union,adherents and pro-moted those opposed to the Union.During the course of the hear-ing, the Trial Examiner made a number of other rulings on motionsand on objections to the admission of evidence.The Board has re-viewed the rulings of the Trial Examiner and finds that no prejudi-cial errors were committed.The rulings are hereby affirmed.On August 15, 1940, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the parties.He foundthat the respondent had engaged in unfair labor practices affectingcommerce within the meaning of Section 8 (1) and (2) of'the Act,and recommended that the respondent cease and desist from suchviolations, and disestablish the P. E. A.He found further that therespondent had not engaged in unfair labor practices within themeaning of Section 8 (3) of the Act and recommended that this partof the complaint be dismissed.On October 21,1940, the respondent and the P. E. A., and on October.29, 1940, the Union, filed exceptions to the Intermediate Report.OnOctober 28, 1940, the respondent and the P. E. A., and on October 29,1940, the Union filed briefs with the Board.the Board in Washington, D. C., for the purpose of oral argument.The respondent and the P. E. A. were represented by counsel andpresented argument.On January 8, 1941, the attorney for the Board in this proceedingand the attorney for the Board in another proceeding against therespondent filed a motion to consolidate the proceedings.On Jan-uary 15, 1941, the respondent, and on January 16, 1941, the P. E. A.,filed objections to the motion and briefs in support thereof.On Jan-uary 21, 1941, counsel for the Board filed a reply brief, and on thesame day the respondent -filed a second brief further opposing themotion to consolidate.On January 21, 1941, the Board denied themotion to consolidate.The Board has considered the exceptions to the IntermediateReport and the briefs in support thereof and, save as the exceptions PRECISION CASTINGS,, COMPANY, INC.215are consistent with the findings, conclusions,, and order set forthbelow, finds them to be without merit.Upon the entire record in the case the Board makes the following :FINDINGS OF FACTI.THE RESPONDENT AND ITS BUSINESSThe respondent, a New York corporation with its principal officein Syracuse, New York, is engaged in the manufacture of die cast-ings for the automotive and utensil industries at its plants in'Fayette-ville and Syracuse, New York, and Cleveland, Ohio.The respondentemploys approximately 180 employees in its Cleveland plant, theonly one in this proceeding in which unfair labor practices allegedlyoccurred.In 1939 the. respondent's products manufactured at its Clevelandplant were valued at approximately $850,000.About '$250,000 ofsuch products were shipped to purchasers outside the State of Ohio.During the same period the respondent obtained substantially all theraw materials used in the manufacture of such products outside theState of Ohio.II.THE ORGANIZATIONS INVOLVEDNational Association of Die Casting Workers, Local No. 5, is a labororganization affiliated with the Congress of Industrial Organizations.Precision Employees Association is an unaffiliated labor organiza-tion.Both organizations admit to membership employees of therespondent's Cleveland plant.The Old Welfare Club, also -known as Welfare Employees Associa-tion,,Employees ,Association, and EmployeesWelfare Association,and herein referred to as the Old Welfare Club, was organized inthe respondent's Cleveland plant in 1936.The respondent contends that the Old Welfare Club was purelya social and not a labor organization.We find the contention to bewithout merit, since, as hereinafter noted, the OldWelfare Clubexisted as,an organization in which the employees reported griev-ances and discussed conditions of employment and through whichthey made representations to the respondent for the correction ofparticular grievances and the improvement of working ,conditions.Moreover, the respondent recognized and dealt with the Old 'WelfareClub as- a labor organization. It never communicated to' the em-ployees its asserted belief that the Old Welfare Club was a purelysocial club, or informed them that it would not recognize the OldWelfare Club as a representative agency of the employees for deal- 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDing with the respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment, 'or conditions of work.Neither(lid the respondent inform the employees that, by virtue of theadmitted support which the respondent granted, the Old WelfareClub could not act legally as a labor organization under, the Act.On the contrary, the respondent, by receiving its committees, con-sidering their grievances and requests, and by making changes inconditions of employment pursuant to the requests, affirmativelyrecognized and dealt with the Old Welfare Club as a labororganization.We find that the Old Welfare Club was a labor organizationwithin the meaning of Section 2 (2) of the Act.III.THE UNFAIRLABOR PRACTICESA. Interference with, domination, and support of the Old WelfareClubEarly in the summer of 1936 a strike occurred at the respondent'sCleveland plant.The striking employees asked certain representa-tives of the American Federation of Labor to negotiate with therespondent on their behalf. In July 1936, these representatives andthe respondent reached an agreement in settlement of the strikeand the employees returned to work.Although some of the respond-ent's employees joined the American Federation of Labor duringthe strike and remained adherents for a short time thereafter, theydid not organize a local union among the respondent's employeesand were not thereafter represented by officials of the AmericanFederation of Labor in their dealings with the respondent.During the first strike, Dan Danforth, a foreman in the Clevelandplant,' , suggested to some of the strikers that they form an "insideunion" of their own.Approximately 3 weeks after the termina-tion of the strike, John Beltz,2 solicited the signatures of employeesto a petition calling for the formation of the Old Welfare Club.'A number of the respondent's employees signed the petition whichBeltz circulated and attended the first meeting of the Old WelfareClub.The employees' present elected Beltz, president, Mary Sliva,'Danforth was general foreman of the trimming department and exercised supervisionover the filers,punch,and drill-press operators,lathe operators,salvage employees andshipping employees.'At the timeof the hearing Beltz was working supervisor in charge of the 25 employeesin the final inspection department,and spent approximately 3.1 per cent of his time indirect supervisoryactivity.8Blanche Classic and Cecil Dotson, employees,testified,and J. R Millspaugh, plantmanager,denied,that Millspaugh assisted in the formation of the Old Welfare Club andgave advice to the active members concerning the conduct of the organization.The TrialExaminer credited Millspaugh's denial.We find it unnecessary to resolve the conflict. PRECISION CASTINGS COMPANY- INC.217,an employee in the final inspection department, secretary,' and GeorgeSearle ,4 treasurer.-During the fall of 1936, the American Federation of Labor ad-herents called a second strike among the respondent's employees.Dotson testified, and we find, that Fritz Anderson, foreman in thedie room, told the employees on the picket line during.,the strikethat the respondent would never sign a contract with a union 1. 5, Thestrikers were unable to reach an agreement with the respondent orto obtain the intervention of American Federation of Labor repre-sentatives in their behalf and terminated the strike late in the fallof 1936.The record does not support the allegations of the com-plaint that during these strikes the respondent hired, strikebreakersor that it employed guards and cooks for the purpose of interferingwith, restraining, or coercing its employees in the exercise of rightsguaranteed in Section 7 of the Act and we find that the respondentdid not engage in such unfair labor practices.After this strike the Old Welfare Club became active among therespondent's employees in promoting social activities and in actingas a bargaining representative.At the January 19, 1937, meetingof the Old Welfare Club, Beltz advised the members that "all griev-ances done at the 'shop should be brought up at the meeting," andthereafter, the employees regularly discussed grievances at meetingsof the Old Welfare Club. Pursuant to these discussions, Old Wel-fare Club committees made representations to the respondent seekingto improve working conditions.On June 5, 1937, the Old Welfare Club addressed a letter tothe respondent making specific requests for the improvement ofworking conditions including a demand for a better place in whichto eat lunches, free coffee to be served at lunch, better ventilation,and the installation of a drinking fountain.The respondent there-after installed new drinking fountains and opened the skylightwindows in the plant.On or about July 10, 1937, an insurance company, the Benefit Asso-ciation of Railway Employees, issued to the respondent a groupinsurance policy, covering all employees who paid the requisite pre-mium. In connection therewith, the insurance company also char-tered among the employees the Precision Castings Social Benefit Club,'At the time of the hearing, Searle was working supervisor in the grinding departmentand exercised supervision over five employees.He spends approximately 1 2 hours per dayin distributing work, and instructing the employees in the department.He occasionallymakes recommendations to Howard Prancoeur, foreman of the trimming room whichinclude the punch-press, drill press, lathes, filing and grinding departments, respecting thework of the employees.5Although the TrialExaminerdid not credit Dotson's testimony, Anderson was notcalled as a witness, the testimonyisundenied,and upon the entire record, we think itworthy of credence. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein called the B. A. R. E. Club. It was organized on September28, 1937, at a meeting .of the Old Welfare Club.The ,constitution ofthe B. A. R. E..Club providedinter aliathat "subjects pertaining toPolitical, Sectarian, or Labor Organizations shall not be discussed atany of the meetings," and one Gibson, a representative of the insur-ance company, ;apparently advised the employees at the meeting ofSeptember '28, 1937, that the B. A. R. E. Club could not engage incollective bargaining and that the two organizations should be sepa-rated by formally closing the meetings of the B. A. R. E. Club .andopening a new meeting 'as the Old Welfare Club in order to discussgrievances.In November 1937, Karl Webbeking, an employee, was electedpresident of the -OldWelfare Club succeeding Beltz.Webbekingwas 'apparently .at the same time, or shortly thereafter, president ofthe 'B. A. R. E. Club. Thereafter the employees active in the OldWelfare and B. A. R. E. Clubs continued at their meetings to discussgrievances, and protested ,early in 1938 the' respondent's action ineliminating vacations with pay.Although the Old Welfare Clubhad not been formally dissolved, some of the employees apparentlybelieved that it had ceased to exist and that the discussion of griev-ances and the protests made after September 1937 were conductedthrough the B. A. R. E. Club. Either the Old Welfare Club con-tinued during this period under its own name or it had been succeededas a labor organization by the B. A. R. E. Club.We need not de-termine which alternative is correct, since if the B. A. R. E. Clubsucceeded the Old Welfare Club as a labor organization, the relation-ship between,them was such that any finding of employer domination,interference, ,and support with respect to the Old'Welfare Club wouldbe equally applicable to the B. A. R. E. Club.'Webbeking testified that after the letter of June.5, 1937, referred toabove, and the elimination of employees' vacations, the, ability of theOld Welfare Club to obtain concessions from the respondent dwin-dled, and it thereafter became inactive. Its officers, with the excep-tion of Searle, resigned, and in December 1939, Searle, with the con-currence ,of several employees who had been members, divided thetreasury among those who had belonged, each of whom receivedapproximately $2.50.The Old Welfare Club, however, was neverformally dissolved.Millspaugh and Alphonse Weigolt,.plant superintendent, admittedthat they encouraged the Old Welfare Club and supported its activi-ties.They did so allegedly because they felt it would restore "har-6 See note 11, below.For the period tollowing September 1937, this intramural organ-ization in so far as it engaged in activity concerning wages, hours,and conditions of-employment is referred to as the Old Welfare Club,without regard to whether it wasknown to the employees under this name or under that of the B. A. R. E. Club. PRECISIONCASTINGS COMPANY, INC.,219mony" by composing the differences existing between the employeeswho participated in the 1936 strike and those who did not.On severaloccasions, Millspaugh contributed sums of money to the Old WelfareClub upon request of its officers or committee,, members, and bothWeigolt and Millspaugh attended at least one of its meetings.Therespondent has never', disestablished, withdrawn recognition from, orotherwise severed its connection with, the Old Welfare Club.We find that the respondent, by Danforth's suggestion that an"inside union" be formed following the first strike in 1936, by theadmitted encouragement and support given the Old Welfare Club byMillspaugh and Weigolt, by their attendance at at least one of itsmeetings, and by contributing money to the Old Welfare Club, hasdominated and interfered with the formation and administration ofthe Old Welfare Club and contributed financial and other support toit ; and that by its aforesaid acts, and by statements of Foreman Ander-son during the second strike in the fall of 1936, the respondent has in-terfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.B. Interference with, domination, and support of the P. E. A.(1) Sequence of'events; the Syracuse-Fayetteville trip; organizationof the P:'E. A.In the spring of 1939, the Union opened a drive for membershipamong the respondent's employees by distributing pamphlets and cir-culars outside the Cleveland plant.Sometime in May 1939, a clippingfrom a newspaper appeared on the bulletin board stating that theemployees "were a hundred percent organized in the Cleveland plant."Underneath the statement someone had written a sentence to the effectthat the undersigned employees did not desire a union.A number ofemployees signed their names to the statement.Although the recorddoes not show who, posted the clipping or who wrote the statementunderneath it, Searle, a working supervisor, testified that his ownname appeared at the, top of the list of signers, and that Herbert Man-tell, an, operator in the foundry, solicited the signatures of the em-ployees.Millspaugh removed ' the clipping when it was called tohis attention and sent it to J. W. Knapp, vice president and generalmanager of the respondent, in Fayetteville, New York.Knapp re-ceived the petition, kept it a few months and then destroyed it.The Union increased its activities during the summer, -and by thefall of 1939, distributed literature daily outside the plant.On orabout October 19, 1939, the Union distributed a newspaper containinga statement that a majority of the, respondent's employees in all 3plants had affiliated with its parent organization, the National Asso-ciation of Die Casting Workers, herein called the N. A. D. C. W. 220'DECISIONSOF NATIONAL LABOR RELATIONS BOARDShortly thereafter the Union' distributed a circular containing thefollowing statement :Forty-two_ delegates representing -a distinct majority of theemployees in the three Precision plants met in Buffalo, New York,-Sunday, October 22, and adopted a program of demands, whichhave already been submitted to your management.BillHeeder, a stock boy in the filing room, suggested to GeorgeSearle that, inasmuch as the Union claimed that the N. A. D. C. W.represented a majority of the employees in the other plants of therespondent, someone representing the employees of the Clevelandplant should investigate the claim.Searle agreed withHeeder' and-volunteered to ask Millspaugh for permission to make the trip.On or about October 22, Searle suggested to Millspaugh that someof the employees desired to go to Fayetteville to- investigate theUnion's claim.Millspaugh stated that he thoughtitwas "a goodidea."-On or about October 25, Searle told Millspaugh that he haddiscussed the trip with other employees and that they desired to gobut felt that they could not afford to lose the time and expense ofmaking the trip.Millspaugh called the respondent's attorney andasked him if it would be proper for the respondent to- pay the ex-penses of the men making the trip. The attorney replied that itwas proper provided the respondent had not "instigated" it.Mills-paugh then informed Searle that the respondent would see that theemployees did not lose any time in making the trip and that theirexpenseswould be-paid.He suggested further that the employeesleave that afternoon.Millspaugh, by letter, informed Knapp, man-ager of the Fayetteville plant, that he could expecta visit from adelegation of employees from the Cleveland plant.-Searle selected Heeder, Julian Barry, working supervisor on thenight shift in the final inspection department, and Ted Kaput, work-ing supervisor in the men's filing department, to makethe trip?Healso asked Morris Tarr, foreman in the foundry, to choose one ofhis employees who might be willing to go.Tarr toldJohn Biss, one,of the employees under him, who he allegedly suspectedwas a unionmember, that a group of employees were going to Syracuseto aster=tain whether it was true, as the Union claimed, that a majority ofthe employees there had affiliated with the N. A. D. C .W.,and that°Barry, according to the respondent's records,spends approximately 5% of his timein direct supervisory work,and has charge of the five persons employed in the final in-spection department at night.Kaput spends approximately 50% of his time in directsupervisory work over 12 employees in the men's filing department.He recommends toFrancouer,the foreman,the discharge or transfer of employees in the department,assignswork, and checks the amount of work done and the amount claimed by the employees ontime slips. PRECISION CASTINGS COMPANY, INC.':221ifBiss desired to go he could.Biss agreed to go.8.Heeder, askedJoe Farbarik, Jr., working supervisor in the first inspection depart-,ment,9 to go and Farbarik accepted.Searle also asked Cecil Dotson,who later became president of the Union, to make the trip.Dotsonstated he had no desire to be a "stooge" and refused.About October'27 or 28, 1939, Dotson commenced wearing a C. I. 0. button while atwork in the respondent's plant.Thereafter one Clevinger, the setup man, whose duties included assigning different,tasks to operatorsin the shop and who was to that extent Dotson's superior, informedDotson that he would have to remain at his machine until'5 minutesbefore quitting time, contrary to custom. ' Dotson asked Clevinger"for what"; whereupon Clevinger answered, "for wearing a button."On the morning of October 27, a delegation consisting of Searle,Farbarik, Kaput, Biss, Heeder, and Barry, called on Knapp in Fay-etteville.Knapp greeted them in the reception room of the plant.He told them, in substance,I understand that' you want to find out something about the laborsituation in this plant.The C. I. 0. has been trying to organizethe workers in' this plant [and] in the Syracuse plant sinceabout the first of June 1938.On- two occasions the organizerhas claimed to me that he had a majority of the employees.Onboth occasions I asked him to give some, indication or some,proof of the fact that they had a majority but they did nothing.Within the last couple of months some of the boys in this plant,I understand, started an independent union. I do not knowwhat progress they have made. I have no way of knowingwhat progress they have made.You boys are perfectly freeto go through the plant and talk to any one you want to talk to,and take as much time as you want to talk to them and findout for yourself.Knapp also said in substance that the N. A. D. C. W. had no,substantialmembership.Knapp then presented the delegation to 'Dan Danforth, a foreman who had previously been employed in theCleveland plant and who was familiar with many of the membersof the delegation, and who also had suggested the formation of theOld Welfare Club in 1936.-8Biss testified that Tarr told him he was wanted in the office,and that when he wentto the office Millspaugh told him to make the trip,stated that he had been"burned" oncein connection with the 1936 strike,but he knew better now,and "when you come back,don't forget to go to town." Tarr and Millspaugh denied that the conversation occurredThe Trial Examiner did not credit Biss' testimony in this respect and we attach no weightto it.8Farbarik spends approximately 30 per cent of his time in direct supervisory duties, andassignswork to approximately 15 employees. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDDanforth escorted the party first through his department and thenthrough other parts of the shop.The members of the delegation spentsome time separately interviewing employees concerning organiza-tional activities in the plant.Although the purported reason forthe trip was to investigate the Union's claim, the employees, with theexception of Biss, who 'was sympathetic to the Union, made littleeffort to discover how many employees had affiliated with theN.A. D. C. W. Farbarik, Searle, Barry, and Kaput talked tofrom two to five employees. Some of the employees were reluctant totalk with the delegation. Some of the employees called Biss a "stooge"and, refused to talk with him until after an acquaintance had intro-duced him to the president of the N. A. D. C. W. local and vouched forhim.-Shortly before noon, at Searle's request, Danforth took the groupto the room in which a fluoroscope was being operated.He intro-duced them to one Martin, the operator, who was also president ofthe intramural union in the Fayetteville plant.Martin illustratedthe use of the machine to the visiting employees, and told them thatalthough he could not talk about the independent union and its ac-tivities on 'company property, he would be glad to give them'informa-tion if they would come to his home in the evening. Sometime duringthe, day, Searle requested and received from Knapp, $20 to defray theexpenses of the visiting employees.In, the evening, Danforth took the delegation to dinner.Afterdinner they returned to the plant and then went to Martin's resi-dence.Martin explained in detail the formation and status ofthe independent union.He claimed that it had 200 or more mem-bers, but Heeder and other members of the group, after counting themembership cards which Martin submitted, determined that thenumber was substantially less.Martin gave Searle some of the lit-erature and application cards which the independent union had used,and offered to cooperate with them in the formation of an insideunion at the Cleveland plant.10Although some members of the del-egation knew that the N. A. D. G. W. was holding a membershipThe delegation returned to Cleveland the following day.Theyagreed among themselves that neither the independent union in theFayetteville plant. nor the N. A. D. C. W. had organized to theextent which they respectively claimed.Upon their return to theplant Millspaugh advanced to Searle approximately $100 to pay theexpenses of the delegation.10 Soon after the trip,Heeder and Biasjoined the UnionTheother employees,as here-inafter noted,became active on behalfof the P. E A. PRECISIONCASTINGS. COMPANY, INC.223On or about November 1, 1939, John Beltz and Russell Stephanasked several other employees to attend a meeting in the office ofRichard F. Horan, who later became attorney for the P. E. A., todiscuss the formation of an unaffiliated organization. 'The meeting,which was held on November 2, 1939, was attended by approximately12 employees including Beltz, Barry, Webbeking, Leach, and Stephan.The employees present elected Webbeking chairman of an organiz-ing committee..Following the—meeting, they solicited employees tojoin the P. E. A. Farbarik, Barry, and Kaput were particularlyactive in soliciting signatures.On November 4, 1939, Barry andBeltz sent telegrams to 57 of the respondent's employees asking themto attend an organizing meeting the following day.At a meeting on November 5, 1939, the employees present decidedto form the P. E. A. Attorney Horan, who had been retained by.Beltz, presented ,a, draft of bylaws and a proposed constitution whichwere adopted.The employees present elected the following ^ officers :Carl 'Vebbeking, president, Russel Stephan, vice president, MarySliwa, secretary, and Norman Leach, treasurer.Horan also an-nounced to the meeting -that the executive committee would presenta contract to the respondent covering wages, hours, and workingconditions.On November 7, 1939, the Union filed with the Board -a petitionrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the Act.On the same day the P. E. A.by letter advised the respondent that it represented a large majorityof the respondent's employees and requested a meeting for the pur-pose of discussing' wage changes and vacations with pay.The re-spondent advised the P. E. A. that it would not deal -with eitherorganization until the Board had decided which was entitled torepresent the employees.On November 18, at the -Regional Office, of the Board in Cleve-land, Ohio, the respondent and the Union discussed the possibilityof a consent election or some other method of determining the major-ity representative in the, plant.The parties were unable -to agreeto a check of application cards against the pay roll or upon the timeand place at which a consent election could be held.-Prior to November 24, 1939, Horan requested of and received fromthe respondent's attorneys a copy of the contract in effect between the"On August 12, 1940,after a hearing on a new petitionfiled by the Union,the Boardissued its Decision and Direction of Election,directing that an electionbe conducted'among the employeesof therespondent within an appropriate unit to determinewhetheror not they desired to be representedby the Union.The electionresultedin 85 votesagainst theUnion, 67 votes for the Union, and 12 voteschallengedOn September 26,1940, the Board disnussed the Union s petition without prejudice, 26 N L R B. 52827 N L R B 491 `224DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent and the Fayetteville independent union.Using that asa model Horan drafted a proposed contract.On November 24, 1939,the P. E. A. demanded an immediate conference with the respondentto discuss the proposed contract.The respondent consented to ameeting on November 25, 1939.The respondent was represented byMillspaugh, Weigolt, and its attorneys.The P. E. A. was representedby Norman Leach, Mary Sliwa, and Attorney Horan. The partieschecked the P. E. A.'s applications against the pay roll and agreedthat the P. E. A. represented a majority of the employees.The Re-spondent's attorneys made some changes in the contract submittedby'the P.' E. A., and stated that it was acceptable, but that they wouldnot allow the contract to become effective until it was signed by amajority of the employees in the plant as well as by the officers of theP. E. A.On November 25 and 26, the P. E. A. organizers, particularlyBarry, Sliwa, Webbeking, Stephan, and Leach, obtained the signa-tures of approximately 125 employees.On or about November 27,dent and general manager of the Syracuse plant.On the same daya wage increase provided by the contract went into effect in the Cleve-land plant.(2)Concluding findings with respect to the P. E. A.The respondent interfered with, supported, and dominated the OldWelfare Club, thereby diverting the employees' activities from anaffiliated organization to the unaffiliated type.We are of the opinionthat the P. E. A. reflects the same unlawful compulsion by the re-spondent in respect to the self-organization of its employees.The P. E. A. was promoted in large part by employees who wereprominent in the Old Welfare Club.The respondent's failure to dis-establish the dominated Old Welfare Club inevitably created and fos-tered the impression that the employees who were active in the Old Wel-fare Club, in promoting the P. E. A., continued to act with the re-spondent's full approval and support 12The Fayetteville trip also demonstrates the tainted character of theP.E.A.That trip, although initiated by a sympathizer of theUnion and participated in by two such employees, was dominated bypersons who had supervisory, authority and some of whom were prom-'3NL.R B, v LeekBelt Co.andIndUnwornof C, afts,nen,311 U S584, rev'gLuskBeltCo.v.N. L R B,110 F.(2d) 506(C. C A 7)InternationalAssociationof Ma-chanists,Tool and The Makers Lodge, etc v N. LR B311 U S 72,aff'g 110 F (2d)29 (C. A. D.of C) ;Westinghouse Electric Mfg Co v N L R.B, 112 F.(2d) 657,(CC A 2)certgranted312 US 660;Kansas Power and Light Co v N L R. B,111 F(2d) 340(C C A 8):N L. R. B v SwsftCo, ]16F. (2d) 143 (C C A 8) ;Magnolia Petroleum Company v.N L. R. B,115 F(2d) 1007(CC A 10) ;Matter ofBaldiuin LocomotiveWorksand S W. 0 C, 20 N L R B 1100 PRECISION CASTINGS COMPANY,, INC.225inent in the Old Welfare Club. Searle, who was chiefly responsiblefor the trip and who chose three of the employees to make it, had beenan officer and active member of the Old Welfare Club.His oppositionto the Union was further well known to the respondent and the em-ployees by the presence of his signature at the top of the list of thosewho signed the bulletin board statement opposing the Union.Adelegation thus composed largely of supervisory employees and thosechosen by Searle could not conduct an honest investigation of theUnion's claim to majority representation.The respondent, by financ-ing such an "investigation," at the request of Searle, acted with knowl-edge of his activities and his opposition to the Union, and becamea party to the biased investigation of the Union's claim.The dele-gates in Fayetteville made little attempt to discuss the Union withemployees there and ignored a union meeting taking place duringtheir presence in the vicinity.Although the ostensible purpose of thevisitwas to investigate the Union's claim, the respondent throughKnapp directed, the attention of the delegates at the outset to the un-affilitited union at Fayetteville, and informed the delegates that theN. A. D. C. W. had no substantial membership.Thereafter the dele-gates concerned themselves almost entirely with a study of the Fay-etteville independent organization.In view of the' auspices underwhich the trip to Fayetteville was made, Knapp's talk to the dele-gates at Fayetteville, the failure of the record to disclose any otherreasonable basis for this subsidy by the respondent, and the other cir-cumstances of this case, we find that the respondent subsidized the tripfor the express purpose of checking the union campaign.Although Beltz and Stephan made the original suggestion thatthe P. E. A. be formed, the four supervisory employees whose Fay-etteville "investigation" had been financed by the respondent imme-The Fayettevilletrip thus became a substantial step in the creation of the P. E. A.The respondent had placed its stamp of approval upon their activityby financing their "investigation" to check the Union'.They, to-gether with employees who had been active in the Old Welfare Club,and who, in such activity also enjoyed the respondent's approval andsupport, constituted the active organizers of the P. E. A., and thepersons responsible for the affiliation of employees with it. It isclear that the- employees could not feel free to join or not to jointhe P. E. A. upon the request of organizers, whose activities thus bore:the stamp of the respondent's approval, particularly in view of thefact that some of the organizers also possessed supervisory authority 13That the respondent was hostile to affiliated organizations is evidentfrom- the considerations already mentioned, as well as from Fore-13 See casescited in the preceding note. 226DECISIONSOF NATIONALLABOR RELATIONS BOARDman Anderson's statement that the respondent would not sign acontract -with any union, from Clevinger's discrimination againstDotson because he wore a union button, and from Weigolt's anti-union statements noted below. In view of the respondent's hostilitytoward affiliated organizations and its favoring of unaffiliated or-ganizations, we find that the respondent's -recognition of the P. E. A.as exclusive representative, during the pendency of a representationproceeding initiated by the Union, discloses further the respondent'seffort to intrench the P. E. A. In any event, such recognition wasunlawful because it was accorded to an organization which wastainted with employer interference, support, and domination fromits inception.We find that the respondent dominated and interfered with theformation and administration of the P. E. A. and contributed finan-cial and other support to it and that it thereby and by the otheracts of- its supervisors and officials, hereinbefore set forth, interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed the employees under Section 7 of the Act.C. The discharge of Blanche ClassicThe complaint alleged and the answer denied that the respondent-discharged Blanche Classic because of her union membership andactivity.The answer alleged affirmatively, in substance, that therespondent discharged Classic for insubordination.The Trial Ex-aminer found that the discharge was -not discriminatory, and theUnion excepted thereto.-Classicwas employed by the respondent in the women's filingdepartment in September 1935.She worked continuously until Jan-uary 16, 1940, when the respondent terminated her employment.Classic had been active in the Old Welfare Club and had also joinedthe P. E. A. On November 12, 1939, Classic joined the Union andthereafterwore her union button at work. 'Classic testified andWeigolt admits that when he first saw her wearing a button he stated,"Blanche, I am surprised to see you wearing a button, don't we treatyou right.".On or about November 22, 1939, Heeder, the stock boy in the filingdepartment, was transferred by the respondent to another depart-ment.The respondent based its action upon the complaints ofseveral of the women filers that Heeder had been favoring Classic inthe distribution of work and that Heeder had abused other employeesin the filing department.On November 26, 1939, a union committee,of which Classic was a member, met with the respondent's officialsto protest the transfer on the ground that it had been made because PRECISION CASTINGS COMPANY, INC.227ofHeeder'smembership in the Union.At the conclusion of theconference, the respondent called in other employees in the women'sfiling department who were not members of the Union to discussthe transfer.As a result of these conferences, the respondent refusedto retransfer Heeder to the women's filing department.On January 16, 1940, Classic engaged in a heated argument withMary Mulqueen,- forelady-of the women's filing. department,, concern-ing the jobs which Mulqueen had assigned Classic on a piece-workbasis.Mulqueen reported the controversy to Howard Francouer,foreman in charge of the filing department. She told him thatClassic had become unmanageable and that unless Classic were dis-charged she would quit her job. Francouer then told Classic thatshe had been causing trouble in the department for some time, thathe had warned her before, and that he was laying her off until furthernotice.Francouer reported to Weigolt that he had laid Classic off.On the same day Mulqueen told Weigolt that several of the employeesin the women's filing department desired to discuss, the Classic layoff with him.Weigolt consented to see them, and Mulqueen and sixof the employees in the women's filing department thereafter con-ferred with him.They told Weigolt that Classic had caused troublein the shop and that they opposed her reinstatement.On January 17, 1940, Classic received a telegram purporting tocome from the respondent advising her to return to work.Whenshe reported for duty Francouer told her that he knew nothing ofher reinstatement and told her to see Weigolt or Millspaugh.Mill-spaugh informed her that the respondent had not sent the telegram,and that he was still considering whether she should be reinstatedor discharged.Weigolt refused to confer with a committee of theUnion concerning the lay-off and informed the committeemen thathe would only see them individually and if they had individual griev-ances.Dotson, president of the Union, stated to Weigolt, "I amgiving you 24 hours to decide about, Blanche Classic and taking herback to work, or else we will take action, and we will all quit."Weigolt told Dotson, in substance, that he had nothing further tosay about the matter at that time.Weigolt and Millspaugh then referred the lay-off' to their attorneysfor investigation. , The attorneys questioned employees in the depart-ment concerning the conduct of 'Classic and Mulqueen and asked ifthey thought Classic should be reinstated.As a part of the investi-gation, affidavits were taken from the employees who had protestedClassic's reinstatement.Grace Gilbert, one of the filers in the wom-en's filing department who had protested against Classic's reinstate-ment was called into the office by Weigolt for the purpose of makingan affidavit.During the conversation Weigolt told her,440145-42-Vol :;o-16 1228Q..dC7DECISIONS OF NATIONAL LABOR RELATIONS BOARDI heard that the C. I. O. got together at noon, what are theygoing to do, pull a strike?Just to show you that the C. I. 0. isafter your money, they came to us and wanted to sign any kindof a contract in order to get you people into their union., Every-thing was o. k. until Dago Brown (the organizer for the Union)came here. I hear he left you flat, and you have someone elseto take his place-what nationality is he?He's aJew, isn't he?Blanche was a good kid until she joined the C. I. 0. TakeJohnny Biss, Cletus, Smith, I know deep down in their heartsthat they are good boys but for the C. I. 0., if we want to getrid of them we can always find some excuse on which to do it-look at how much Morris [Morris Tarr, a foreman] done forJohnny Biss and then he joined the union.Weigolt did not deny this testimony.We find that the respondentby Weigolt's anti-union statements to Classic and Gilbert interferedwith, restrained, and coerced its employees in the exercise of rightsguaranteed in Section 7 of the Act.At the conclusion of their investigation, the respondent's attorneysrecommended that Classic be discharged on the ground that she hadbeen ihsubordihate and had created jealousy, suspicion, and quarrelingamong the employees.Fraiicouer testified that he had also deter-mined to discharge Classic after he had laid her off because he hadascertained from an inquiry among the employees in the filingdepartment that Classic continually caused dissatisfaction by quar-reling with her superior,.Mulqueen, criticizing her to the other em-ployees, using obscene language, and quarreling with the otheremployees in the department.Most 'of the employees in the depart-ment testified that Classic had been a cause of trouble for approxi-mately 2 years because she constantly caused quarrels, and createdresentment and jealousy by accusing Mulqueen of favoritism in thedistribution of work.Although her case is not free from doubt, particularly in viewofWeigolt's anti-union statements, we are not convinced that therespondent's defense that Classic was discharged for insubordinationwas advanced in bad faith.We concur in the findings of the TrialExaminer, that the record does not support the allegation in thecomplaint that the respondent discriminated in regard to the hireand tenure of employment of Blanche Classic, thereby discouragingmembership in a labor organization.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond- 'PRECISIONCASTINGS COMPANY,INC.-229gent described,in Section I above,'have a close,intimate,and substan-tial relation to trade, traffic,and commerce among the several Statesand tend to lead'to labor.disputes,burdening and obstructing commerce'and the free flow of commerce.THE REMEDYSince we have found that the ,respondent has engaged in unfairlabor practices we shall order it to. cease and desist therefrom and totake certain- affirmative action designed to effectuate the policies ofthe Act.We have found that the respondent dominated and interfered withtributed support to it.Since the Old Welfare Club has become inac-tive, we shall not order the respondent to disestablish it, but we shallorder the respondent to cease and desist from its unfair labor practiceswith respect to the Old Welfare Club and to withhold recognitionfrom it.We have found that the respondent dominated and interfered withthe formation and administration of the, P. E. A. and contributedsupport to it.Its continued existence is a consequence of violation -of the Act, thwarting the purposes of the Act. In order to effectuatethe policies of the Act and to free the employees of the respondentfrom such domination and interference, and the effects thereof, whichconstitute a continuing obstacle to the exercise by the employees ofthe rights' guaranteed in the Act, we shall order the respondent towithdraw all recognition from the P. E. A. as representative of anyof its employees for the purposes of collective bargaining with respectto grievances, labor disputes, rates 'of pay, wages, hours of employ-ment or other conditions of employment, and to disestablish theP. E. A. as such representative.Since .the contract between the respondent and the P. E. A. em--bodies recognition of the P. E. A. as exclusive representative andrepresents the fruits of the respondent's unfair labor practices anda device to perpetuate their effects, we shall order the respondentspecifically to cease and desist from giving effect to this or any otheragreement it may 'have entered into with the P. E. A. with respectto rates of pay, wages,'hours of employment or other conditions ofwork and to send appropriate individual notices to the employees whosigned the contract.CONCLUSIONS OF LAW1.National Association of Die Casting Workers, Local No. 5, affil-iated with C. I. 0., Precision Employees Association, and the OldWelfare Club, are labor organizations within the meaning of Section2 (5) of the Act. 230DECISIONSOF NATIONALLABOR RELATIONS BOARD2.By dominating and interfering with the formation and adminis-tration of and contributing financial and other support to the OldWelfare Club and the Precision Employees Association the respond-ent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (2) of the Act.3.By interfering with, restraining,and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent.has-engaged in and is -engaging in unfair labor,practiceswithin the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7)of the Act.5.The respondent has not discriminated in regard to the hire andtenure and terms' and conditions of employment of Blanche Classic,thereby discouraging membership in a labor organization within themeaning of Section 8(3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law-and ,pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the, respond-ent,Precision Castings Company, Inc., and its officers, agents, suc-cessors and assigns shall :1.Cease and desist from :(a) In any manner dominating or interfering with the administra-tion of the Old Welfare Club or the Precision Employees Associationor the formation or administration of any other labor organizationof its employees, and contributing financial or other support to theOld Welfare Club or thePrecisionEmployees Association or to anyother labor organization of its employees ;(b)Recognizing the Old Welfare Club or the Precision EmployeesAssociation as the representative of any of the employees for the pur-pose of dealing with-the respondent,concerning grievances, labordisputes,wages,rates of pay,hours,of employment,or conditions ofemployment;(c)Giving effect to any agreement which it mayhave entered into,with or through the Old Welfare Club or the Precision EmployeesAssociation in respect to rates of pay, wages, hours of employment,or other conditions of employment;(d) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of the rights to self-organization,to form, join,or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in. PRECISION CASTINGS COMPANY, INC.231concerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board finds `will-effectuate the, policies 'of the Act :(a)Withdraw all recognition from Precision Employees Associa-tion as the representative of any of its employees for the purpose ofdealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or conditions of employ-ment and completely disestablish Precision Employees Associationas such representative;(b)Give separate written notice to each of its employees who hassigned the contract between the Precision Employees Association andthe respondent or any modification, continuation, or extension thereofthat such contract is in violation of the National Labor RelationsAct; and that the respondent will no longer offer, solicit, enter into,,continue, enforce, or attempt to enforce such contracts with its em-ployees; but that this is without prejudice to the assertion by theemployees of any legal rights they may have acquired under suchcontracts; -(c)Post immediately in conspicuous places in its plant and main-tain for a period of at least sixty (60) consecutive days from the date.of posting, notices to its employees stating (1) that the respondentwill not engage in the conduct from which it is ordered to cease anddesist in paragraphs 1 (a), (b), (c), and (d), of this Order; and (2)that the respondent will take the affirmative action set forth in para-graphs 2 (a), and (b), of this Order;(d)Notify the Regional Director for the Ninth Region in writingwithin ten (10) days from the date of this Order what steps the re-spondent has taken to comply herewith.AND IT IS HEREBY FURTHER ORDERED that the complaint, in so far as italleges that the respondent discriminated in regard to hire and.tenure,of employment, hired strikebreakers, or employed guards and cooksto interfere with, restrain, or coerce its employees in the exercise ofTights guaranteed in the Act, be, and it hereby is, dismissed.CHAIRMAN HARRY A. MILLIS took part in the consideration of theabove Decision and Order.